DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending and are currently under examination. 

Allowable Subject Matter
	Claim 1 recites a quinary precipitation-hardening alloy requiring silver, palladium, copper, indium and boron wherein silver is present in an amount of 17 to 23.6 atomic percent, boron is present in an amount of 0.5 to 1.1 atomic percent and palladium and copper are in a ratio of 1:1 to 1:1.2 with the rest comprising indium and impurities. The closest prior art to Shishino et al. (‘129) discloses substantially similar amounts of silver, boron, palladium, copper and indium. However, Shishino et al. (‘129) requires the presence cobalt and/or nickel which would be precluded by the term “quinary” recited in the instant claims (abstract and [0012-0013]). Therefore, the instant claims distinguish from Shishino et al. (‘129). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759